WoodwaRD,. J.
Tbe motion for leave to file an amended return of tbe sheriff' to tbe service of tbe original notice in this cause, is overruled,, upon tbe-ground that sucb an amendment cannot be made in tbis court.
Tbe only question presented by tbis record is, whether there was legal service upon Gleason.? We cannot regard it as sufficient. Tbe variance in tbe name, if intended for James.Gleason,, is too great; and were be named properly,, there is not sufficient certainty as to tbe service on a member of bis family. The service is what gives jurisdiction of the-person, and it ought to be reasonably clear and certain. The-judgment is reversed as to Gleason, tbe appellant..